Title: To George Washington from Vincent Gray, 8 April 1789
From: Gray, Vincent
To: Washington, George



Honoured Sir,
Dumfries [Va.] 8th April 1789.

From a report, I have understood, that you wanted in your Family a Steward, or rather wood want one it when you arrivd in New York, I have not had the Honour to be personnally known to you, but being sensible of the high & honourable

office which you are now appointed to, I take the liberty to offer my service, to serve you in that capasity, should you find me worthy & capable of executing that office, I expect you wood want a Character with me, before you would make any engagement which I wood wish, & can get you, I expect one from two Gentlemen which I will mention, will be a full sattisfactory one to you, one of them is General Smallwood of Maryland whom I am a neighbours Son of, & who is a perticular friend to me, & the other is the Honble Wm Grayson of Virga who has been acquainted with me for these six years, & who is the greatest friend to me, that I have in the States, & who I have had the Honour to be trusted with business of his, of the highest importance, should any others be necessary, I can get any one else you please, in this part of the Country, I also can inform you that I had the honour of a commission as Lieutenat in our County & Town Militia conferd on me Last year which commisn I now hold, & I also had ⟨the⟩ honour to be appointed by the Governor & council of this state in a branch of the customs, as Searcher at the port of quantico, on Potomack River, which Commission I now hold, & executes, but as the new plan of Goverment will now be put into execution all our commissions as State officers will be abolished, Tho I have every assurety from my Friends the Honble Wm Grayson & the Honble R.H. Lee of geting an appointment in the customs or Militerry, with the honour of your signature, but as I have a desire to see as much of the world as I can I wood for experiance, perfer that birth in your Family to either, being concious at the same time Should you find me worthy & deserving of perferment you wood not be backward in perfering me, Should, only you not be supplyd yet, I flatter my self that I could fill that office much to your sattisfaction, and by droping a line to me, at the post office in Dumf⟨ries⟩ It shall be duly attended to, and answered emediately, with information of my abilities to entitle me to tha⟨t⟩ office, & at 12 or 15 dayes Notice, I could be ready to attend your call, leaving me only time to go to Richmond, to settle with the Auditer of public Acco⟨ts⟩ & write to & receive an answer from Colo. Grayson, which I expect could be done in twelve days, & should you be Supplyd with a Steward, & have any other office that such a person could fill, I shall be very happy

to Serve you, & begs leave to subscribe my self with due respect, your Very Obt and most Humble Servant

Vincent Gray


N.B. I am a young, & single person.

